Appeal by the defendant from four judgments of the Supreme Court, Queens County (Sherman, J.), all rendered June 20, 1990, convicting him of robbery in the first degree (four counts, one count as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for *836leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant’s contention in his supplemental pro se brief is frivolous (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.